Citation Nr: 1710617	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  00-08 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the lower extremities, claimed as black spots.  

2.  Entitlement to service connection for high cholesterol.  

3.  Entitlement to service connection for benign prostatic hypertrophy.  

4.  Entitlement to service connection for gout.  

5.  Entitlement to service connection for neurobehavioral effects.  

6.  Entitlement to service connection for sickle cell anemia.  

7.  Entitlement to service connection for stomach ulcers.  

8.  Entitlement to service connection for prostate cancer.  

9.  Entitlement to a compensable initial rating for erectile dysfunction.  

10.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.  

11.  Entitlement to an initial rating in excess of 60 percent for diabetic nephropathy.  

12.  Entitlement to a compensable initial rating for residual scars of the right wrist.  

13.  Entitlement to a compensable initial rating for a scar of the left forearm.  

14.  Entitlement to a compensable initial rating for a scar of the right wrist and thumb.  

15.  Entitlement to an effective date prior to May 27, 2009, for the award of service connection for a residual scar of the right wrist.  

16.  Entitlement to an effective date prior to May 27, 2009, for the award of service connection for a scar of the left forearm.  

17.  Entitlement to an effective date prior to May 27, 2009, for the award of service connection for a scar of the right wrist and thumb.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1966 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a March 2008 decision, the Board denied a compensable rating for erectile dysfunction.  The Veteran appealed this determination to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2013, the Court issued a memorandum decision vacating that portion of the Board's decision which denied a compensable rating for erectile dysfunction.  That issue was returned to the Board for readjudication.  In a February 2015 decision, the Board again denied a compensable rating for erectile dysfunction, and this decision was again appealed to the Court.  In June 2016, the Court issued another memorandum decision vacating the Board's decision denying a compensable rating for erectile dysfunction.  This matter has again been returned to the Board for further development.  

In its prior February 2015 action, the Board ordered the agency of original jurisdiction to issue a statement of the case on the issues of a skin disorder of the lower extremities, and for high cholesterol.  Such a statement of the case was issued in August 2015, and the Veteran perfected his appeal of these issues by filing an August 2015 VA Form 9.  Thus, they are properly on appeal before the Board.  

The issues of earlier effective dates and compensable initial ratings for scars of the right wrist, right wrist and right thumb, and left forearm, and; service connection for neurobehavioral effects, sickle cell anemia, stomach ulcers, and prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran had service in Vietnam and exposure to herbicides is presumed. 

2.  A skin disorder, to include black spots of the lower extremities, did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service event, including herbicide exposure, during service.  

3.  Hypercholesterolemia did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service event, including herbicide exposure, during service.  

4.  Hypercholesterolemia is not due to, the result of, or aggravated by a service-connected disability.  

5.  Benign prostatic hypertrophy did not manifest during service, has not been continuous since service separation, and was not caused by any in-service event, including herbicide exposure, during service.  

6.  Benign prostatic hypertrophy is not due to, the result of, or aggravated by a service-connected disability.  

7.  Gout did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service event, including herbicide exposure, during service.  

8.  Gout is not due to, the result of, or aggravated by a service-connected disability.  

9.  The Veteran's erectile dysfunction results in loss of erectile power but no physical deformity of the penis.  

10.  Prior to May 10, 2013, the Veteran's diabetes mellitus did not require restriction of activities.  

11.  Effective May 10, 2013, the Veteran's diabetes mellitus required restriction of activities to medically manage the disorder, but did not result in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

12.  The Veteran's diabetic nephropathy has not resulted in persistent edema and albuminuria with elevated BUN or creatinine, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  


CONCLUSIONS OF LAW

1.  A skin disorder, to include black spots of the lower extremities, was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  Hypercholesterolemia was not incurred in service, nor may it be presumed to have been incurred therein, or as secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).  

3.  Benign prostatic hypertrophy was not incurred in service, nor may it be presumed to have been incurred therein, or as secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).  

4.  Gout was not incurred in service, nor may it be presumed to have been incurred therein, or as secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).  

5.  The criteria for an initial rating of 20 percent for the erectile dysfunction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 4.3, 4.7, 4.14, 4.115b, Diagnostic Code 7522 (2016).

6.  The criteria for a disability rating of 40 percent for diabetes mellitus effective May 10, 2013 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.119, Diagnostic Code 7913 (2016).  

7.  The criteria for a disability rating in excess of 20 percent prior to May 10, 2013, and in excess of 40 percent thereafter for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.119, Diagnostic Code 7913 (2016).  

8.  The criteria for an initial rating in excess of 60 percent for diabetic nephropathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.115a, 4.119, Diagnostic Code 7541 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of a July 2011 letter that informed the Veteran of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of May 2008, September 2008, September 2010, December 2010, March 2012, and April 2013 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claims.  The initial VCAA notice letters were also issued to the Veteran prior to the initial rating decisions from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises in part from the Veteran's timely disagreement with the disability ratings assigned following grants of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in November 2015.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014).  "Service in the Republic of Vietnam" means actual service in country in Vietnam from January 9, 1962, to May 7, 1975, and includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (VA's requirement that a Veteran must have "stepped foot" on landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam-era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off- shore of the Republic of Vietnam is not qualifying service in Vietnam).  

In the present case, the Veteran's DD-214 reflects service in Vietnam.  For such veterans, exposure to herbicides is presumed.  See 38 C.F.R. § 3.309(e).  If the Veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes colitis or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  While ischemic heart disease is noted to be a presumptive disorder under 38 C.F.R. § 3.309(e), this term does not include hypertension.  38 C.F.R. § 3.309(e), Note 3.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Finally, service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

a. Skin Disorder

The Veteran seeks service connection for a skin disorder of the lower extremities, described as black spots.  He asserts these spots have been present since service and are the result of herbicide exposure during service; therefore, service connection is warranted.  

The service treatment records are negative for any diagnosis of or treatment for a skin disorder of the lower extremities.  Likewise, the January 1969 service separation examination was negative for any black spots or other abnormalities of the lower extremities.  

The Veteran underwent a VA Agent Orange examination in January 1990, at which time the only in-service skins disorders he reported included pseudofolliculitis barbae in the beard area, and some mild tinea pedis.  He denied any photosensitivity or chloracne problems.  Some nummular eczema lesions were noted on both forearms, but these had their onset in the past two years, according to the Veteran.  In August 1990, the Veteran sought treatment for black spots of the arms and forehead, but not of the lower extremities.  At that time, he reported such spots for "many months," but did not report such symptoms dating back to service.  Likewise, July to September 1991 dermatology consultation notes are negative for any black spots or other findings regarding the lower extremities, and none were reported by the Veteran at that time, according to the records.  In August 1991 during a VA dermatology examination, he reported hyperpigmented papules and plaques of the face, arms, and trunk for the past 20 years.  He did not report any such symptoms of the lower extremities, however.  More recently, he has been diagnosed with a skin disorder of the lower extremities.  Recurrent pruritus with occasional pitting edema was diagnosed beginning in approximately 2005, and the Veteran has been provided a medicated cream for this disorder.  

Based on the above, the Board must conclude both that a skin disorder characterized by black spots of the lower extremities did not have its onset during service, and has not been continuous since that time.  By the Veteran's own prior admissions to various examiners, he did not experience black spots of the lower extremities during service or for many years thereafter.  This lengthy period without complaint or treatment is one factor that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Based on this evidence, the Board concludes a current skin disorder of the lower extremities did not begin during service or within a year thereafter, and has not been chronic and continuous since that time.  

The Veteran has also asserted that his current skin disorders are the result of herbicide exposure resulting from his service in Vietnam.  Nevertheless, service connection is not, by regulation, granted on a presumptive basis for any skin disorders diagnosed in the present case, as a result of herbicide exposure.  See 38 C.F.R. § 3.309(e).  The Board notes that chloracne and other acneform disorders consistent with chloracne are among the listed disorders; however, they have not been diagnosed in the present case.  While the Veteran is not barred from presenting evidence of such a nexus, he has not done so in the present case; that is, he has presented no competent evidence indicating an etiological nexus between any incident of service, to include herbicide exposure, and his current skin disorders.  While the private and VA medical treatment records confirm current diagnoses of various skin complaints, this evidence does not suggest either onset during or any nexus with service, to include the Veteran's service in Vietnam.  In the absence of such evidence, the Board finds service connection on a presumptive basis is not warranted.  

The Veteran has himself asserted that his skin disorders result from herbicide exposure in service.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony on the etiology of current diagnoses of skin disorders is not competent in the present case, because the Veteran is not competent to state that his current skin disorders resulted from in-service herbicide exposure.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  An opinion of etiology would require knowledge of the complexities of dermatology, the various causes of skin disorders, and the results of exposure to various chemicals, knowledge that the Veteran is not shown to possess.  The Veteran has also not alleged that he was told of such a nexus by a competent expert, and such assertions have not subsequently been verified by such an expert.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a skin disorder, claimed as black spots of the lower extremities, including as a presumptive disease or as due to herbicide exposure, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

b. Hypercholesterolemia

The Veteran contends he has high cholesterol as the result of service-connected hypertension.  As an initial matter, the record does not show and the Veteran does not suggest service connection is warranted on a direct basis; that is, as having been incurred during active duty service.  The service treatment records are negative for any diagnosis of or treatment for hypercholesterolemia (high cholesterol), and the Veteran has not alleged onset of this disorder during service.  Rather, his sole contention remains that his hypercholesterolemia is due to or aggravated by his service-connected hypertension, according to the August 2015 VA Form 9.  

Review of the medical record indicates elevated cholesterol levels were first noted in approximately 1997, and he was prescribed medication shortly thereafter to lower his levels.  Medication use for hypercholesterolemia has continued to the present.  No competent expert has opined, however, that the Veteran's service-connected hypertension has caused or aggravated the hypercholesterolemia.  In the absence of such evidence, service connection for hypercholesterolemia must be denied.  

The Veteran has himself asserted that his hypercholesterolemia results from service-connected hypertension.  As noted above, however, while a layperson is competent to report observable symptomatology which comes to him via his senses, he lacks the expertise to provide competent evidence on more complex matters.  See Jandreau, 492 F.3d at 1372.  Lay testimony on the etiology of a current diagnosis of hypercholesterolemia is not competent in the present case, because the Veteran is not competent to state that his hypercholesterolemia is caused or aggravated by a service-connected disability, hypertension.  See Davidson, 581 F.3d at 1316.  An opinion of etiology would require knowledge of the complexities of the endocrine and cardiovascular systems, knowledge that the Veteran is not shown to possess.  The Veteran has also not alleged that he was told of such a nexus by a competent expert, and such assertions have not subsequently been verified by such an expert.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hypercholesterolemia, including on both a direct and secondary basis, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



c. Benign Prostatic Hypertrophy

The Veteran contends he has benign prostatic hypertrophy as the result of service, to include herbicide exposure; in the alterative, he asserts that benign prostatic hypertrophy is the result of a service-connected disability.  

VA treatment records confirm a current diagnosis of benign prostatic hypertrophy.  Nevertheless, while prostate cancer is on the list of diseases presumed to be associated with herbicide exposure, hypertrophy of the prostate is not.  Therefore presumptive service connection under 38 C.F.R. § 3.307 is not warranted.  See 38 C.F.R. § 3.309(e).  

The evidence also does not reflect onset of benign prostatic hypertrophy during service.  The service treatment records are negative for any diagnosis of or treatment for a prostate disorder, to include benign prostatic hypertrophy, and the January 1969 service separation examination noted no abnormalities of the prostate or genitourinary system.  Benign prostatic hypertrophy was first diagnosed more than 25 years after service.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, no competent expert has suggested the Veteran's benign prostatic hypertrophy had its onset during service, or has been continuous since that time.  

The Veteran himself has contended the condition is related to his service, to include his herbicide exposure, but the Board finds his opinion has little probative weight.  The etiology of benign prostatic hypertrophy is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  See Kahana, 24 Vet. App. at 438.  There is no competent medical opinion evidence suggesting a connection between the Veteran's service and his benign prostatic hypertrophy.  

Regarding the assertion of secondary service connection, the Veteran has chiefly attributed his benign prostatic hypertrophy to his service-connected diabetes mellitus.  On VA examination in March 2011, however, a VA physician, after examining the Veteran and reviewing the claims file, opined that it was less likely than not benign prostatic hypertrophy was caused or aggravated by a service-connected disability.  The examiner noted that there was no basis in the medical literature or the Veteran's history to support such a nexus.  While the Veteran has himself asserted the existence of such a nexus, the Board does not find him competent, as a layperson, to provide such an opinion, as he lacks the appropriate expertise to opine regarding complex medical matters.  Id.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for benign prostatic hypertrophy, including on both a direct and secondary basis, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

d. Gout

The Veteran seeks service connection for gout.  He claims this disorder began during service and has been continuous since that time.  In the alternative, he asserts that gout is due to or aggravated by a service-connected disability.  

The service treatment records are negative for any diagnosis of or treatment for gout.  On examination for service separation, the Veteran's laboratory findings were all within normal limits, and no musculoskeletal abnormalities were noted at that time.  Additionally, gout was not diagnosed until many years after service separation, and did not manifest to a compensable degree within a year of such separation.  As such, the Board must conclude that gout did not begin during active duty service, nor may it be presumed to have begun therein.  

Gout was first diagnosed more than 25 years after service.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, no competent expert has suggested the Veteran's gout had its onset during service, or has been continuous since that time.  

A VA examination conducted by a physician was afforded the Veteran in April 2012.  Upon review of the record and examination of the Veteran, the examiner confirmed a current diagnosis of gout.  Regarding the etiology of this disability, the examiner opined that it was less likely than not such a disability had its onset in service, had been continuous since that time, or was related to an in-service disease, injury, or other service event.  The examiner based this opinion on the fact gout was first diagnosed in approximately 2009, many years after service.  The examiner also opined that it was less likely than not gout was due to or aggravated by a service-connected disability, including diabetes.  The examiner opined that gout is a "distinct problem in itself" and had no etiological nexus with diabetes.  In a February 2013 addendum, the examiner added that upon review of the complete claims file, with more recent medical records, his opinion remained unchanged.  

The Veteran himself has contended the condition is related to his service, to include his herbicide exposure, but the Board finds his opinion has little probative weight.  The etiology of gout is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  See Kahana, 24 Vet. App. at 438.  There is no competent medical opinion evidence suggesting a connection between the Veteran's service and his gout.  

Regarding the assertion of secondary service connection, the Veteran has attributed his gout to his service-connected disabilities, chiefly diabetes mellitus.  As noted above, however, a VA physician, after examining the Veteran and reviewing the claims file, opined that it was less likely than not gout was caused or aggravated by a service-connected disability.  While the Veteran has himself asserted the existence of such a nexus, the Board does not find him competent, as a layperson, to provide such an opinion, as he lacks the appropriate expertise to opine regarding complex medical matters.  Id.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for gout, including on both a direct and secondary basis, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

III.  Increased Ratings

The Veteran seeks increased ratings for several service-connected disabilities, including diabetes mellitus, erectile dysfunction, and diabetic nephropathy.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1998).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

a. Erectile Dysfunction

The Veteran seeks a compensable initial rating for erectile dysfunction.  

Erectile dysfunction is not specifically listed in the rating schedule.  Disabilities generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  See 38 C.F.R. §§ 4.20, 4.27.  The most closely aligned criteria for this disability are found in Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is rated 20 percent disabling.  This code also notes the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350, which the Veteran has already been awarded.  Where, as here, multiple requirements are cited for a specified rating, and these are joined with the conjunctive "and", the Board concludes that all such requirements must be met in order for the specified rating to be granted.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (indicating that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare and contrast with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  

The Board next notes that the evaluation of the same manifestations under multiple diagnostic codes, a practice known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  In the present case, the Veteran has been awarded special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(1) for loss or loss of use of a creative organ.  That is, this award is specifically based on the Veteran's erectile dysfunction, as verified by competent evidence of record.  

Based on the above, resolution of this appeal ultimately turns on whether the Veteran has deformity of his penis in addition to ("with") the loss of erectile power on account of his erectile dysfunction.  In the Court's April 2013 memorandum decision, the Court questioned whether "deformity" as used by Diagnostic Code 7522 concerned only the appearance of the Veteran's penis, and not its ability to function.  Dorland's Illustrated Medical Dictionary defines deformity as "distortion of any part or general disfigurement of the body; malformation."  Dorland's Illustrated Medical Dictionary, 30th Ed. 481 (2003).  The definition makes no mention of the function of the part in question, but only with its appearance.  In its prior February 2015 denial of a compensable rating for erectile dysfunction, the Board found that interpreting "deformity" as used at Diagnostic Code 7522 to include loss of function would have the absurd result of having a diagnostic code that allowed for a rating for loss of function with loss of erectile power.  In a subsequent June 2016 decision, however, the Court rejected that finding.  Thus, while review of VA outpatient medical treatment records does not indicate the Veteran has any physical deformity of the genitalia resulting from his erectile dysfunction, the Board must abide by the Court's direction and finds that the Veteran's erectile dysfunction is deforming of the genitalia due to loss of function, and awards the Veteran an initial rating of 20 percent for this disorder.  This represents the maximum schedular rating for this disorder, and the Board finds no basis to award a higher initial rating.  

In conclusion, an initial rating of 20 percent and no higher is granted pursuant to Diagnostic Code 7522, for erectile dysfunction.  As a preponderance of the evidence is against the award of an initial rating in excess of 20 percent, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

b. Diabetes Mellitus

The Veteran seeks an initial rating in excess of 20 percent for diabetes, effective from October 29, 1999.  He asserts this disability is more severe than is currently rated, and a higher evaluation is in order.  

Diabetes mellitus has been rated according to the provisions provided in 38 C.F.R. §4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is assigned when insulin and a restricted diet, or oral hypoglycemic agent and restricted diet are required.  

A 40 percent rating is warranted when the disease requires the taking of insulin, a restricted diet, and regulation of activities.  "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  

A 60 percent rating requires the taking of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

A total schedular (100 percent) rating for diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated.  38 C.F.R. §4.119, Diagnostic Code 7913. 

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.  

In the present case, the Board has reviewed October 2002, September 2003, November 2007, and May 2013 VA examination reports as well as voluminous VA outpatient treatment records.  On VA examination in October 2002 and September 2003, the Veteran was noted to require insulin medication to control his diabetes, but he was otherwise without complications.  He also denied any hospitalizations or ketoacidosis or hypoglycemic reactions related to his diabetes.  His activities were not noted to be restricted.  According to the November 2007 VA examination report, the Veteran had been instructed by his primary care physicians to follow a restricted diet, but he denied any hospitalizations related to his diabetes.  No restrictions on activities were noted.  

Most recently, on VA examination in May 2013, the Veteran reported using insulin injections more than once per day for his diabetes.  He also reported episodes of ketoacidosis or hypoglycemic reactions occurring less than two times per month, with no such incidents requiring hospitalization in the past 12 months.  Regarding activities, he reported he "can't do much of anything," although he did reporting occasionally taking his grandchildren to the park.  The examiner confirmed that regulation of activities was necessary as part of medical management of the Veteran's diabetes mellitus.  

After considering the totality of the record, the Board finds that prior to May 10, 2013, the date of the Veteran's most recent VA examination for diabetes, his service-connected diabetes did not result in a level of impairment sufficient to warrant a higher evaluation of 40 percent.  That is, the Veteran's diabetes did not, according to the October 2002, September 2003, and November 2007 VA examination reports and VA outpatient treatment records, require the taking of insulin, a restricted diet, and regulation of activities.  Thus, the preponderance of the evidence is against higher evaluations for that period.  

According to the May 10, 2013 VA examination report, however, restriction of the Veteran's activities was medically required to manage his diabetes.  Thus, all criteria for the assignment of a 40 percent rating effective that date are met, and such a disability rating is awarded by the Board.  

Review of the record does not, however, support the next higher rating of 60 percent, as the preponderance of the evidence is against such an award.  According to the VA examination reports and treatment records, the Veteran's diabetes has not resulted in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Entitlement to an extraschedular rating will be discussed below.  

In conclusion, the Board finds a disability rating of 40 percent, effective from May 10, 2013, is warranted for the service-connected diabetes mellitus.  The Board also finds that the preponderance of the evidence is against an initial rating in excess of 20 percent prior to May 10, 2013, and in excess of 40 percent thereafter.  As a preponderance of the evidence is against the award of such ratings, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

c. Diabetic Nephropathy

Service connection for diabetic nephropathy was granted in a May 2013 rating decision.  An initial rating of 60 percent was granted under Diagnostic Code 7541 effective May 10, 2013.  

Diagnostic Code 7541, for renal involvement in diabetes mellitus, sickle cell anemia, systemic lupus erythematosus, vasculitis, or other systemic disease processes, directs that any such impairment is to be rated as renal dysfunction.  38 C.F.R. § 4.116, Diagnostic Code 7541.  38 C.F.R. § 4.115a provides for renal dysfunction to be rated as follows:  Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 (diastolic pressure predominantly 120 or more) warrants a 60 percent evaluation.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Finally, a 100 (total) rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 60 percent for the Veteran's diabetic nephropathy at any time during the rating period.  The Board has reviewed a May 2013 VA examination report, as well as voluminous VA medical treatment records.  According to these records, the Veteran does not have persistent edema and albuminuria with elevated BUN or creatinine, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  According to the May 2013 examination report, the Veteran's diabetic nephropathy did not require regular dialysis and he did not display any signs or symptoms of renal dysfunction, to include persistent edema and/or albuminuria.  Urinalysis indicated BUN and creatinine levels below the thresholds required for an 80 percent evaluation.  While the Veteran has reported lethargy, weakness, and limitation of exertion, these symptoms have not been attributed to any renal dysfunction.  Likewise, he has repeatedly been characterized as obese, without any evidence of anorexia or weight loss.  Entitlement to an extraschedular rating will be discussed below.  

In conclusion, the Board finds the preponderance of the evidence is against the award of an initial rating in excess of 60 percent for diabetic nephropathy.  As a preponderance of the evidence is against the award of an increased initial rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

d. Extraschedular consideration

The Board has considered whether the rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further. 

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the assigned schedular ratings for the entire rating period.  Throughout the rating period, symptoms of the service-connected disabilities at issue have been contemplated by the schedular criteria.  In addition, the objective clinical findings are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  As such, the Board finds that the schedular rating criteria are adequate to rate the service-connected disabilities at issue; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected disabilities.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.  

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  In the present case, the Veteran has already been awarded a total schedular disability rating for his service-connected PTSD, effective January 29, 1998, prior to the appeals period for the increased rating issues currently before the Board.  The Veteran has also been awarded special monthly compensation pursuant to 38 U.S.C.A. § 1114(s) for one service-connected disability rated as total and additional service-connected disability or disabilities rated at 60 percent or more.  Thus, further consideration of a TDIU is not required.  


ORDER

Service connection for a skin disorder of the lower extremities, claimed as black spots, is denied.  

Service connection for hypercholesterolemia is denied.  

Service connection for benign prostatic hypertrophy is denied.  

Service connection for gout is denied.  

An initial rating of 20 percent for erectile dysfunction is granted.  

A disability rating of 40 percent for diabetes mellitus, effective May 10, 2013, is granted.  An initial disability rating in excess of 20 percent prior to that date, and in excess of 40 percent thereafter, is denied.  

An initial rating in excess of 60 percent for diabetic nephropathy is denied.  


REMAND

In a June 2016 rating decision, the RO effectuated the Board's February 2015 decision.  Specifically, the Veteran was awarded service connection for residual scars of the right wrist, right wrist and right thumb, and left forearm.  These awards were made effective from May 27, 2009, and noncompensable initial ratings were assigned.  Later in June 2016, the Veteran filed, via his representative, a notice of disagreement regarding the effective dates and initial ratings assigned these disabilities.  In a July 2016 rating decision, the RO denied service connection for neurobehavioral effects, sickle cell anemia, stomach ulcers, and prostate cancer.  VA subsequently received in August 2016 a written notice of disagreement regarding these determinations.  The RO has yet to issue the Veteran a statement of the case regarding these issues.  Under these circumstances, the Board is obliged to remand them to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case regarding the issues of entitlement to service connection for neurobehavioral effects, sickle cell anemia, stomach ulcers, and prostate cancer, and entitlement to increased initial ratings and earlier effective dates for the awards of service connection for residual scars of the right wrist, a scar of the right wrist and right thumb, and a scar of the left forearm.  The Veteran and his representative should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


